Exhibit 10.1
NINTH AMENDMENT TO CREDIT AGREEMENT
          THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of February 23, 2011, by and among WELLS FARGO CAPITAL FINANCE, LLC
(formerly known as Wells Fargo Foothill, LLC), a Delaware limited liability
company, as the arranger and administrative agent (“Agent”) for the Lenders (as
defined in the Credit Agreement referred to below), the Lenders party hereto and
REALPAGE, INC., a Delaware corporation (the “Borrower”).
          WHEREAS, Borrower, Agent, and Lenders are parties to that certain
Credit Agreement dated as of September 3, 2009 (as amended, restated, modified
or supplemented from time to time, the “Credit Agreement”); and
          WHEREAS, Borrower has requested that Agent and the Lenders amend the
Credit Agreement in certain respects as set forth herein, and Agent and the
Lenders have agreed to the foregoing, on the terms and conditions set forth
herein.
          NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
          2. Amendments to Credit Agreement. In reliance upon the
representations and warranties of Borrower set forth in Section 6 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 5 below, the Credit Agreement is hereby amended as follows:
          (a) Section 2.1(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     (a) Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances (“Advances”)
to Borrower in an amount at any one time outstanding not to exceed such Lender’s
Pro Rata Share of an amount equal to the lesser of (i) the Maximum Revolver
Amount less the Letter of Credit Usage at such time and (ii) the Credit Amount
at such time less the sum of (A) the Letter of Credit Usage at such time, plus
(B) the outstanding principal balance of the Term Loan at such time.
          (b) Section 2.1(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     (c) Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right with 7 days’ prior written notice to Borrower to establish
reserves against the Credit Amount in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including Bank Product Reserves and reserves with respect to
(i) sums that Borrower or its Subsidiaries are required to pay under any Section
of this

 



--------------------------------------------------------------------------------



 



Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (ii) amounts owing by Borrower or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien), which Lien or trust, in the
Permitted Discretion of Agent likely would have a priority superior to Agent’s
Liens (such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral.
          (c) Section 2.4(e)(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     (i) Credit Amount. If, at any time, (A) the sum of the outstanding
principal balance of the Term Loan on such date plus the Revolver Usage on such
date exceeds (B) the Credit Amount (such excess being referred to as the “Credit
Amount Excess”), then Borrower shall immediately prepay the Obligations in
accordance with Section 2.4(f)(i) in an aggregate amount equal to the Credit
Amount Excess.
          (d) The first paragraph of Section 2.11(a) is hereby amended and
restated in its entirety as follows:
     (a) Subject to the terms and conditions of this Agreement, upon the request
of Borrower made in accordance herewith, the Issuing Lender agrees to issue, or
to cause an Underlying Issuer, as Issuing Lender’s agent, to issue, a requested
Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will obligate itself to reimburse such Underlying Issuer (which
may include, among, other means, by becoming an applicant with respect to such
Letter of Credit or entering into undertakings which provide for reimbursements
of such Underlying Issuer with respect to such Letter of Credit; each such
obligation or undertaking, irrespective of whether in writing, a “Reimbursement
Undertaking”) with respect to Letters of Credit issued by such Underlying
Issuer. By submitting a request to Issuing Lender for the issuance of a Letter
of Credit, Borrower shall be deemed to have requested that Issuing Lender issue
or that an Underlying Issuer issue the requested Letter of Credit and to have
requested Issuing Lender to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit if it is to be issued by an Underlying Issuer
(it being expressly acknowledged and agreed by Borrower that Borrower is and
shall be deemed to be an applicant (within the meaning of Section 5-102(a)(2) of
the Code) with respect to each Underlying Letter of Credit). Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form

-2-



--------------------------------------------------------------------------------



 



and substance reasonably satisfactory to the Issuing Lender and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the expiration date of
such Letter of Credit, (iv) the name and address of the beneficiary of the
Letter of Credit, and (v) such other information (including, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit. Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Borrower or its Subsidiaries in respect of (1) a
lease of real property, or (2) an employment contract. Borrower agrees that this
Agreement (along with the terms of the applicable application) will govern each
Letter of Credit and its issuance. The Issuing Lender shall have no obligation
to issue a Letter of Credit or a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, if any of the following would
result after giving effect to the requested issuance:
     (i) [intentionally omitted]
     (ii) the Letter of Credit Usage would exceed the Credit Amount at such time
less the sum of the outstanding principal balance of the Term Loan and the
outstanding amount of Advances at such time, or
     (iii) the Letter of Credit Usage would exceed $10,000,000, or
     (iv) the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the sum of (A) the Bank Product Reserves, and (B) the outstanding amount of
Advances.
          (e) Section 7(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     (a) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio,
measured on a fiscal quarter-end basis, of not less than 1.25:1.00 for the
12 month period ending on the last day of each fiscal quarter of Borrower and
its Subsidiaries.
          (f) Section 7(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     (b) Senior Leverage Ratio. Have a Senior Leverage Ratio, measured on a
fiscal quarter-end basis, of not greater than 2.75:1.00 on the last day of each
fiscal quarter of Borrower and its Subsidiaries.
          (g) Section 8.13 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

-3-



--------------------------------------------------------------------------------



 



     8.13 If Excess Availability plus Qualified Cash does not exceed $15,000,000
both immediately before and immediately after giving effect to any cash payment
in respect of any Holdback, any cash payment in respect of the Level 1 Holdback
or any cash payment in respect of any Earn-out.
          (h) Section 14.1(a)(xi) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     (xi) change the definition of Credit Amount or any of the defined terms
that are used in such definition to the extent that such change results in more
credit being made available to Borrower based upon the Credit Amount, but not
otherwise, or the definitions of Maximum Revolver Amount, Term Loan Amount,
Additional Term Loan Amount or Delayed Draw Term Loan Amount.
          (i) Schedule 1.1 to the Credit Agreement is hereby amended by adding
each of the following defined terms in their appropriate alphabetical order as
follows:
          “Moneris” means Moneris Solutions Corporation.
          “Ninth Amendment Effective Date” means February 23, 2011.
          “Yukon” means 43642 Yukon Inc., a Yukon company.
          (j) The definition of “Permitted Liens” set forth in Schedule 1.1 to
the Credit Agreement is hereby amended by (i) deleting the word “and”
immediately at the end of clause (q), (ii) deleting the “.” at the end of clause
(r) and inserting, “, and” in lieu thereof, and (iii) inserting a new clause
(s) immediately after clause (r) as follows:
     (s) Liens on the Deposit Accounts of Yukon in favor of Moneris to secure
obligations owing by Yukon to Moneris in connection with credit card processing
services performed by Moneris; provided, (i) that such obligations are incurred
by Yukon in the ordinary course of its business and not in connection with the
borrowing of money and such Liens only secure amounts not yet due or declared to
be due by Moneris and (ii) the amounts on deposit in such Deposit Accounts do
not at any time exceed $50,000.
          (k) The defined terms “Base Rate Margin”, “Credit Amount”, “LIBOR Rate
Margin”, “Loan Documents”, “Maximum Revolver Amount” and “Permitted Acquisition”
set forth in Schedule 1.1 to the Credit Agreement are each hereby amended and
restated in their entirety as follows:
     “Base Rate Margin” means, as of any date of determination (commencing on
the Ninth Amendment Effective Date with respect to any portion of the
outstanding Advances or the Term Loan on such date that is a Base Rate Loan),
the applicable margin set forth in the following table that corresponds to the
most recent Senior Leverage Ratio calculation delivered to Agent for the end of
a fiscal quarter pursuant to Section 5.1 of the Agreement (the “Senior Leverage
Ratio Calculation”); provided, however, that for the period from the Ninth
Amendment

-4-



--------------------------------------------------------------------------------



 



Effective Date through the date Agent receives the Senior Leverage Ratio
Calculation in respect of the testing period ending June 30, 2011, in the event
the Senior Leverage Ratio Calculation corresponds to the Base Rate Margin in the
row styled “Level I”, the Base Rate Margin shall instead be set at the margin in
the row styled “Level II”:

          Level   Senior Leverage Ratio Calculation   Base Rate Margin
I
  If the Senior Leverage Ratio is less than 1.5:1.0   0.00 percentage points
 
       
II
  If the Senior Leverage Ratio is greater than or equal to 1.50:1.0 and less
than 2.00:1.00   0.25 percentage points
 
       
III
  If the Senior Leverage Ratio is greater than or equal to 2.00:1.00  
0.50 percentage points

Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent Senior Leverage Ratio Calculation calculated as of
the end of a fiscal quarter. Except as set forth in the foregoing proviso, the
Base Rate Margin shall be re-determined quarterly on the first day of the month
following the date of delivery to Agent of the certified calculation of the
Senior Leverage Ratio pursuant to Section 5.1 of the Agreement; provided,
however, that if Borrower fails to provide such certification when such
certification is due, the Base Rate Margin shall be set at the margin in the row
styled “Level III” as of the first day of the month following the date on which
the certification was required to be delivered until the date on which such
certification is delivered, on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Base Rate Margin shall be set
at the margin based upon the calculations disclosed by such certification. In
the event that the information regarding the Senior Leverage Ratio contained in
any certificate delivered pursuant to Section 5.1 of the Agreement is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Base Rate Margin for any period (a “Base Rate Period”)
than the Base Rate Margin actually applied for such Base Rate Period, then
(i) Borrower shall immediately deliver to Agent a correct certificate for such
Base Rate Period, (ii) the Base Rate Margin shall be determined as if the
correct Base Rate Margin (as set forth in the table above) were applicable for
such Base Rate Period, and (iii) Borrower shall immediately deliver to Agent
full payment in respect of the accrued additional interest as a result of such
increased Base Rate Margin for such Base Rate Period, which payment shall be
promptly applied by Agent to the affected Obligations.
     “Credit Amount” means the lesser of (a)$103,039,062 and (b) the result of
(i) 80% times (ii) Borrower’s TTM Recurring Revenue for the most recently
completed trailing twelve consecutive month period and evidenced by the report
delivered to Agent pursuant to clause (b) of Schedule 5.2 to the Agreement,
together with such other supporting information as Agent may reasonably request.

-5-



--------------------------------------------------------------------------------



 



     “LIBOR Rate Margin” means, as of any date of determination (commencing on
the first day Borrower exercises the LIBOR Option after the Ninth Amendment
Effective Date (such date the “Ninth Amendment LIBOR Option Date”) with respect
to any portion of the outstanding Advances or the Term Loan on such date that is
a LIBOR Rate Loan), the applicable margin set forth in the following table that
corresponds to the most recent Senior Leverage Ratio calculation delivered to
Agent pursuant to Section 5.1 of the Agreement for the end of a fiscal quarter
(the “Senior Leverage Ratio Calculation”); provided, however, that (i) at any
time prior to Ninth Amendment LIBOR Option Date, the LIBOR Rate Margin shall be
3.50 percentage points and (ii) at any time during the period commending on the
Ninth Amendment LIBOR Option Date through the date Agent receives the Senior
Leverage Ratio Calculation in respect of the testing period ending June 30,
2011, in the event the Senior Leverage Ratio Calculation corresponds to the
LIBOR Rate Margin in the row styled “Level I”, the LIBOR Rate Margin shall
instead be set at the margin in the row styled “Level II”:

          Level   Senior Leverage Ratio Calculation   LIBOR Rate Margin
I
  If the Senior Leverage Ratio is less than 1.5:1.0   2.75 percentage points
 
       
II
  If the Senior Leverage Ratio is greater than or equal to 1.50:1.0 and less
than 2.00:1.00   3.00 percentage points
 
       
III
  If the Senior Leverage Ratio is greater than or equal to 2.00:1.00  
3.25 percentage points

Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
based upon the most recent Senior Leverage Ratio Calculation calculated as of
the end of a fiscal quarter. Except as set forth in the foregoing proviso, the
LIBOR Rate Margin shall be re-determined quarterly on the first day of the month
following the date of delivery to Agent of the certified calculation of the
Senior Leverage Ratio pursuant to Section 5.1 of the Agreement; provided,
however, that if Borrower fails to provide such certification when such
certification is due, the LIBOR Rate Margin shall be set at the margin in the
row styled “Level III” as of the first day of the month following the date on
which the certification was required to be delivered until the date on which
such certification is delivered, on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the LIBOR Rate Margin shall be set
at the margin based upon the calculations disclosed by such certification. In
the event that the information regarding the Senior Leverage Ratio contained in
any certificate delivered pursuant to Section 5.1 of the Agreement is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher LIBOR Rate Margin for any period (a “LIBOR Rate Period”)
than the LIBOR Rate Margin actually applied for such LIBOR Rate Period, then
(i) Borrower shall immediately deliver to Agent a correct certificate for such
LIBOR Rate Period, (ii) the LIBOR Rate Margin shall

-6-



--------------------------------------------------------------------------------



 



be determined as if the correct LIBOR Rate Margin (as set forth in the table
above) were applicable for such LIBOR Rate Period, and (iii) Borrower shall
immediately deliver to Agent full payment in respect of the accrued additional
interest and Letter of Credit fees as a result of such increased LIBOR Rate
Margin for such LIBOR Rate Period, which payment shall be promptly applied by
Agent to the affected Obligations.
     “Loan Documents” means the Agreement, the Bank Product Agreements, the
Controlled Account Agreements, the Control Agreements, the Copyright Security
Agreement, any Credit Amount Certificate, the Fee Letter, the Guaranty, the
Intercompany Subordination Agreement, the Letters of Credit, the Mortgages, the
Patent Security Agreement, the Security Agreement, the Trademark Security
Agreement, any note or notes executed by Borrower in connection with the
Agreement and payable to any member of the Lender Group, any letter of credit
application entered into by Borrower in connection with the Agreement, and any
other agreement entered into, now or in the future, by Borrower or any of its
Subsidiaries and any member of the Lender Group in connection with the
Agreement.
     “Maximum Revolver Amount” means $37,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
     “Permitted Acquisition” means any Acquisition so long as:
     (a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
     (b) no Indebtedness will be incurred, assumed, or would exist with respect
to Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (g), (r), (s) and (t) of the definition of
Permitted Indebtedness, and no Liens will be incurred, assumed, or would exist
with respect to the assets of Borrower or its Subsidiaries as a result or such
Acquisition other than Permitted Liens,
     (c) Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrower and Agent)
created by adding the historical combined financial statements of Borrower
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the

-7-



--------------------------------------------------------------------------------



 



proposed Acquisition, Borrower and its Subsidiaries are projected to be in
compliance with the financial covenants in Section 7 for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition,
     (d) Borrower has provided Agent with due diligence information relative to
the proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person to be acquired, all prepared
on a basis consistent with such Person’s historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions for the 1 year period following the date of the proposed
Acquisition, on a quarter by quarter basis), in form and substance (including as
to scope and underlying assumptions) reasonably satisfactory to Agent,
     (e) Borrower shall have Excess Availability plus Qualified Cash in an
amount equal to or greater than $5,000,000 immediately after giving effect to
the consummation of the proposed Acquisition,
     (f) the assets being acquired or the Person whose Stock is being acquired
(i) did not have EBITDA less than negative One Million Dollars (-$1,000,000)
during the 12 consecutive month period most recently concluded prior to the date
of the proposed Acquisition and (ii) is not projected to have negative EBITDA
during the 12 consecutive month period immediately following the date of the
proposed Acquisition,
     (g) Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,
     (h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto,
     (i) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
Canada or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States or Canada,
     (j) the subject assets or Stock, as applicable, are being acquired directly
by a Loan Party, and, in connection therewith, the applicable Loan Party shall
have complied with Section 5.11 or 5.12, as applicable, of the Agreement, and

-8-



--------------------------------------------------------------------------------



 



     (k) the purchase consideration payable in respect of all Permitted
Acquisitions consummated after the Ninth Amendment Effective Date (including
Earn-outs and other deferred payment obligations (including Holdbacks)) shall
not exceed $80,000,000 in the aggregate; provided that the purchase
consideration payable in cash or Cash Equivalents shall not exceed $40,000,000
in the aggregate.
          (l) Clause (r) of the definition of “Permitted Indebtedness” set forth
on Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
     (r) Earn-outs and Holdbacks payable in cash owing to sellers of assets or
Stock to a Loan Party arising in connection with the consummation of one or more
Permitted Acquisitions so long as (i) the aggregate maximum liabilities
(contingent or otherwise) for all such Earn-Outs and Holdbacks does not exceed
$20,000,000 in the aggregate after the Ninth Amendment Effective Date (it being
acknowledged and agreed that all Earn-outs and/or Holdbacks payable at the
applicable Loan Party’s election in either cash or through the issuance of Stock
of the Borrower or any other Loan Party shall be deemed to be payable in cash,
and (ii) the maximum liability (contingent or otherwise) for any individual
Earn-Out does not exceed 20% of the purchase consideration payable in respect of
such Permitted Acquisition,
          (m) Clause (s) of the definition of “Permitted Indebtedness” set forth
on Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
     (s) Earn-outs and Holdbacks owing to sellers of assets or Stock to a Loan
Party arising in connection with the consummation of one or more Permitted
Acquisitions so long as any such Earn-out and/or Holdback, as applicable, is
payable solely in Stock that is not Prohibited Stock,
          (n) Clause (t) of the definition of “Permitted Indebtedness” set forth
on Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
          (t) [Intentionally omitted]; and
          (o) Schedule 1.1 to the Credit Agreement is hereby amended to delete
the defined terms “Borrowing Base”, “Borrowing Base Certificate” and “Borrowing
Base Excess Amount” in their entirety.
          (p) The columns titled “Lender” and “Revolver Commitment” on
Schedule C-1 to the Credit Agreement are hereby amended and restated in their
entirety as follows:

          Lender   Revolver Commitment  
Wells Fargo Capital Finance, LLC
  $ 15,000,000  
Comerica Bank
  $ 22,000,000  
All Lenders
  $ 37,000,000  

-9-



--------------------------------------------------------------------------------



 



          (q) The first row of Schedule 5.1 to the Credit Agreement is hereby
amended and restated in its entirety as follows:

     
as soon as available, but in any event within 45 days after the end of each
fiscal quarter during each of Borrower’s fiscal years
  (a) an unaudited consolidated balance sheet, income statement, statement of
cash flow, and statement of shareholder’s equity covering Borrower’s and its
Subsidiaries’ operations during such period and compared to the prior period and
plan, together with a corresponding detailed discussion and analysis of results
from management, and
 
   
 
  (b) Compliance Certificate along with, for each fiscal quarter for which the
financial covenants set forth in Sections 7(a) and (b) are required to be tested
in accordance with the terms of such Sections, the underlying calculations in
detail reasonably acceptable to Agent, including the calculations to arrive at
EBITDA to the extent applicable.

          (r) Schedule 5.2 to the Credit Agreement is amended and restated in
its entirety as set forth on Schedule 5.2 attached hereto.
          (s) Exhibit B-1 to the Credit Agreement is hereby deleted from the
Credit Agreement in its entirety.
          3. Continuing Effect. Except as expressly set forth in Section 2 of
this Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.
          4. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.

-10-



--------------------------------------------------------------------------------



 



          5. Conditions to Effectiveness. This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent:
          (a) Agent shall have received a copy of this Amendment executed and
delivered by Agent, the Lenders and the Loan Parties (with four (4) original
copies of this Amendment to follow within two (2) Business Days after the date
hereof);
          (b) Agent shall have received such documents, agreements and
instruments as may be reasonably required by Agent in connection with this
Amendment, each in form and substance reasonably satisfactory to Agent;
          (c) No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment;
          (d) Wells Fargo Capital Finance, LLC, as a Lender and for its own
account, shall have received an additional commitment fee in an amount equal to
$43,750, which fee shall be fully earned, due and payable on the date hereof,
nonrefundable when paid and is in addition to any other fees payable by Borrower
under the Credit Agreement or any other Loan Document; and
          (e) Comerica Bank, as a Lender and for its own account, shall have
received an additional commitment fee in an amount equal to $91,250, which fee
shall be fully earned, due and payable on the date hereof, nonrefundable when
paid and is in addition to any other fees payable by Borrower under the Credit
Agreement or any other Loan Document.
          6. Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders that:
          (a) After giving effect to this Amendment, all representations and
warranties contained in the Loan Documents to which such Loan Party is a party
are true and correct in all material respects on and as of the date of this
Amendment (except to the extent any representation or warranty expressly related
to an earlier date and except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality or dollar thresholds in the text thereof);
          (b) No Default or Event of Default has occurred and is continuing; and
          (c) This Amendment and the Loan Documents, as amended hereby,
constitute legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally.
          7. Covenant. Within 60 days of the date hereof, Borrower shall deliver
to Agent fully executed copies of Control Agreements with respect to each of the
Deposit Accounts of Yukon. Any failure to comply with the requirements of this
Section 7 within the time period set forth herein shall constitute an immediate
Event of Default.

-11-



--------------------------------------------------------------------------------



 



          8. Miscellaneous.
          (a) Expenses. Borrower agrees to pay on demand all reasonable costs
and expenses of Agent and the Lenders (including reasonable attorneys fees)
incurred in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.
          (b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision.
Without limiting the applicability of any other provision of the Credit
Agreement or any other Loan Document, the terms and provisions set forth in
Section 12 of the Credit Agreement are expressly incorporated herein by
reference.
          (c) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
          9. Release.
          (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, controversies,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment for or on account of,
or in relation to, or in any way in connection with any of the Credit Agreement,
or any of the other Loan Documents or transactions thereunder or related
thereto.
          (b) Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
          (c) Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

-12-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized and delivered
as of the date first above written.

            REALPAGE, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   CFO, EVP   

Signature Page to Ninth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
      By:   /s/ John Nocita         Name:   John Nocita        Title:   Managing
Director   

Signature Page to Ninth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK,
a Texas Banking Association, as a Lender
      By:   /s/ Charles Fell         Name:   Charles Fell        Title:   Vice
President   

Signature Page to Ninth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
          Each Guarantor hereby (i) acknowledges receipt of a copy of the
foregoing Ninth Amendment to Credit Agreement (the “Amendment”; capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Amendment), (ii) consents to Borrower’s execution and delivery
of the Amendment; (iii) agrees to be bound by the Amendment (including
Sections 3 and 9 thereof); (iv) affirms that nothing contained in the Amendment
shall modify in any respect whatsoever any Loan Document to which it is a party
except as expressly set forth therein; and (v) ratifies, affirms, acknowledges
and agrees that each of the Loan Documents to which such Guarantor is a party
represents the valid, enforceable and collectible obligations of such Guarantor,
and further acknowledges that there are no existing claims, defenses, personal
or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other such Loan Document. Each Guarantor hereby agrees that the
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by such Guarantor in all
respects. Although each Guarantor has been informed of the matters set forth
herein and has acknowledged and agreed to same, each Guarantor understands that
neither Agent nor any Lender has any obligation to inform any Guarantor of such
matters in the future or to seek any Guarantor’s acknowledgment or agreement to
future amendments, waivers or consents, and nothing herein shall create such a
duty.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



            OPSTECHNOLOGY, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP     

            MULTIFAMILY INTERNET VENTURES, LLC,
a California limited liability company
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP     

            STARFIRE MEDIA, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP     

            REALPAGE INDIA HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP     

            A.L. WIZARD, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP   

Consent and Reaffirmation to Ninth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            PROPERTYWARE, INC.,
a California corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP     

            43642 YUKON INC.,
a Yukon company
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP     

            eREAL ESTATE INTEGRATION, INC.
a California corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP     

            RP NEWCO LLC,
a Delaware limited liability company
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP   

Consent and Reaffirmation to Ninth Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule 5.2
     Provide Agent (and if so requested by Agent, with copies for each Lender)
with each of the documents set forth below at the following times in form
satisfactory to Agent:

     
Monthly (not later than the 20th day of each month)
  (a) a Credit Amount Certificate,

(b) a report summarizing the following (i) Recurring Revenue by recurring
revenue type and product for the prior month, and (ii) Recurring Revenue by
recurring revenue type and product for the trailing twelve months, and
 
   
 
  (c) a detailed report regarding Borrower’s and its Subsidiaries’ cash and Cash
Equivalents, including an indication of which accounts constitute Qualified
Cash.
 
   
Quarterly (no later than the last day of the month 45 days following the end of
each fiscal quarter)
  (d) IP Reporting Certificate, including a detailed list of the Required
Disclosure Set,

(e) copies of (i) each Material Contract entered into since the delivery of the
previous Compliance Certificate, and (ii) each material amendment or
modification of any Material Contract entered into since the delivery of the
previous Compliance Certificate,
 
   
 
  (f) a list of any Material Contracts terminated since the delivery of the
previous Compliance Certificate,
 
   
 
  (g) a certificate regarding the payment of Earn-outs during the prior fiscal
quarter, and
 
   
 
  (h) attrition data by recurring revenue type for the prior fiscal quarter and
trailing twelve month period consistent with what was previously provided.
 
   
At least once per
fiscal year,
  (i) a list of Borrower’s shareholders and the percentage ownership of
Borrower’s Stock owned by each such shareholder.
 
   
Promptly after
receipt thereof
  (j) any notice of redemption received by Borrower from the requisite number of
shareholders required to effect a mandatory redemption under Borrower’s
Governing Documents,
 
   
 
  (k) any notice of default under any Payment Processing Cash Management
Agreement received by any Loan Party, and
 
   
 
  (l) any demand for payment under a Payment Processing Guaranty received by any
Loan Party.

Schedule 5.2 — Page 1

 



--------------------------------------------------------------------------------



 



     
Upon request by Agent
  (m) Such other reports, including but not limited to a summary aging of the
Borrower’s Accounts, and a summary aging, by vendor, of Borrower’s accounts
payable, and any book overdrafts, and as to accrued but unpaid taxes, the
Collateral or the financial condition of Borrower and its Subsidiaries, as Agent
may reasonably request, and
 
   
 
  (n) bank statement(s) or screen shot(s) showing the cash balances of the
Borrower and its Subsidiaries as of the end of the prior week and an indication
of the cash that is Qualified Cash.

Schedule 5.2 — Page 2

 